Citation Nr: 1603443	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  15-42 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received, and if so, whether service connection is warranted. 
 
2. Whether new and material evidence to reopen a claim for service connection for sleep apnea has been received, and if so, whether service connection is warranted. 

3. Whether new and material evidence to reopen a claim for service connection for a lung disorder has been received, and if so, whether service connection is warranted. 

4. Whether new and material evidence to reopen a claim for service connection for a skin disorder, to include squamous cell carcinoma and seborrheic dermatitis, has been received, and if so, whether service connection is warranted. 




ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949, and in in the Army Reserve from September 1949 to May 1955, which included periods of active duty in September 1950 and July 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California. 

These claims were originally denied in a February 1995 rating decision.  The Veteran appealed the RO's decision to the Board, which continued to deny the claims in a September 1996 decision. 

After several years, the Veteran initiated new claims to reopen based on new and material evidence for the claims denied in the Board's September 1996 decision.  In a February 2003 rating decision, the RO denied reopening any of the claims because the evidence submitted was not new. The submitted records were considered duplicative of evidence considered at the time of the 1996 Board decision.  Furthermore, the evidence merely demonstrated the existence of current conditions, rather than nexus.  

In June 2003, the Veteran submitted a letter, which was construed as a notice of disagreement. In August 2003, the Veteran elected to undergo the Decision Review Officer process.   In May 2004, the RO issued the Veteran a Statement of the Case (SOC), which continued the denial of the Veteran's claims to reopen.  In July 2004, the Veteran perfected his appeal by submitting a Form 9.  After a hearing before a Veterans Law Judge in August 2005, the Board denied the appeal in an October 2005 decision.  The Veteran next filed a motion for reconsideration with the Board's Chairman, which was denied in September 2006.  

In July 2012, the Veteran wrote the Honorable Lucille Royball-Allard, a House of Representatives member, who forwarded the Veteran's request to VA regarding reconsideration of the denied claims.  Given the amount of time that had passed since the closing of the appeal, VA considered the Veteran's request as a claim to reopen previously denied claims based on new and material evidence, as noted in VA's November 2012 congressional response.  In June 2013, the Veteran was sent a duty to assist notice with information on what evidence was necessary to substantiate his requests to reopen these claims.  In August 2013, the RO denied reopening for all pending claims.  In February 2014, the Veteran filed a notice of disagreement (NOD).  In September 2015, the RO sent the Veteran a Statement of the Case (SOC).  The appeal was certified to the Board in December 2015.  The Board is now ready to review the claims and make a decision regarding reopening, and, if warranted, service connection. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an October 2005 decision, the Board denied service connection for bilateral hearing loss, sleep apnea, a lung disorder, and a skin disorder.  The decision was final as of the date stamped on the decision. 

2.  Evidence received since the October 2005 Board decision is new and material as to the Veteran's service connection claim for bilateral hearing loss.  However, the bilateral hearing loss is not etiologically related to active service.

3.  Evidence received since the October 2005 rating decision is not new and material as to the Veteran's service connection claims for sleep apnea, a lung disorder, and a skin disorder. 
CONCLUSIONS OF LAW

1.  The Board's October 2005 denial of claims for service connection for bilateral hearing loss; for sleep apnea; for a lung disorder, and for a skin disorder, to include skin cancer, is final. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  As evidence received since the Board's October 2005 denial is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss have been met.  The criteria for service connection, however, have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107, 5108, 7104(b); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.309, 3.385 (2015).
 
 3.  As evidence received since the Board's October 2005 denial is not new and material, the criteria for reopening the claims for service connection for sleep apnea, a lung disorder, and a skin disorder have not been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (a) (2015). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for (1) bilateral hearing loss, (2) sleep apnea, (3) a lung disorder, and (4) a skin disorder.  The Board denied the Veteran's previous attempt to reopen based on new and material evidence in an October 2005 decision.  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration. See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. 
§ 20.1100(a).  The Veteran submitted a motion for reconsideration in February 2006, which was denied by the Chairman in September 2006.  Notwithstanding the Chairman's decision, the claims may still be reopened and adjudicated on the merits if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; see Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 


I.  Reopening for New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 
38 C.F.R. § 3.156(c).  The Board notes that this is not at issue in the instant case.  The available service records were considered with the initial service connection claims in 1995 and 1996.  No additional service records have been received. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The claims for reopening were initially claims of service connection.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A.  Evidence Considered in the October 2005 Board Decision

In its October 2005 decision, the Board reviewed private treatment records from Dr. M. B. of the Downey Community Hospital including a January 1991 sleep study report, a July 1997 polysomnographic report, and a March 1997 complete pulmonary function test report.  The Board also reviewed records from Dr. G. N. from November 1994, internal medicine records from 1990, December 1997, February 1997 and an October 1995 personnel history report.  The Board also reviewed an August 2002 completed medical history form completed by the Veteran, actinic keratosis progress notes and biopsy reports of the Veteran's left cheek from Dr. G. N. from September 2001 to June 2002; treatment notes from Dr. A. F. from August 1998 to April 2002 and records from the Gallatin Medical Foundation from October 1994 to November 2001 with overlap of records from Dr. G. N. and Dr. A. F.  The Board also reviewed a June 2003 biopsy report from Dr. G. N., several lay statements from friends about the Veteran's moral character, additional statements from the Veteran regarding his mustard and nerve gas exposure and current conditions, and August 2005 hearing testimony.   In July 2002, a request for service treatment records was made.  Unfortunately, the records are fire-related and unavailable.  The Veteran was made aware of the missing records.   
 
B. Evidence Received Since the October 2005 Board Decision

Since the October 2005 Board decision, VA has received additional evidence, some redundant of evidence already associated with the record prior to the October 2005 decision and some evidence which is new and material to some of the claims on appeal, as is discussed below.  The basis of the Veteran's claim is that during a nerve gas training exercise while he was in the Reserves, he was exposed to mustard gas, and his gas mask slipped.  

1.  Bilateral Hearing Loss

In relevant part, VA conducted an examination in September 2015, which discusses the Veteran's current bilateral hearing loss as well as provides a nexus opinion.  This evidence is new since it was not in existence at the time of the Board's prior decision.  This evidence is material because it goes to the missing element of nexus.  This evidence alone is sufficient to reopen the Veteran's service connection claim for bilateral hearing loss.  The Board will discuss the merits of the service connection claim in Section II.  

2.  Sleep Apnea and Lung Disorder

No new evidence regarding either the claimed sleep apnea condition or the lung disorder was provided by the Veteran or obtained by VA.  The Veteran resubmitted evidence previously considered as related to his pulmonary function including a January 1991 record from Downey Community Hospital sleep disorder clinic.  Since this evidence was already considered, it cannot be considered new for the purposes of reopening. 

Furthermore, the Veteran also provided two newspaper clippings, one about a gag order that had been lifted about secrecy surrounding the use of mustard gas in service from March 1993, and another article from 1993 about the United States running mustard gas tests on servicemen.  The March 1993 article was considered as part of the October 2005 Board decision.  The Veteran previously submitted the article in December 2004.  The second article was not previously submitted, but failed to provide any information specific to the Veteran that would warrant reopening.  In conclusion, the Board declines to reopen the Veteran's service connection claims for sleep apnea and a lung disorder. 

3.  Skin Disorder

In relevant part, the Veteran provided a December 2012 letter from Dr. G. N., his private dermatologist.  Based on the Veteran's statements that he has been exposed to mustard gas, the physician noted that the Veteran's current condition as having multiple squamous cell carcinomas on his face, neck and upper body.  The dermatologist noted that there is a "known documented relationship between exposure to mustard gas and the development of squamous cell carcinoma" and that it is likely that he will continue to develop squamous cell carcinomas on face, neck, and upper body.  

Although the dermatologist's statement is new since it was not in existence at the time of the prior Board decision, the statement is not material.  The dermatologist's statement relies exclusively on the Veteran's report that he was exposed to mustard gas during service.  As noted in the Board's prior denial in 2005, the fact remains that the evidence does not provide any objective record of mustard gas exposure during the Veteran's military service.  There remains a lack of such evidence.  Although the Veteran has reasserted his claims of such exposure, this evidence is not new, in that he is merely reiterating his prior assertions.  He states he was not given sufficient opportunity to discuss his military exposures at the prior Board hearing in 2005, and that the recording was turned off every time he tried to bring up his service experiences.  Review of that transcript does not support this, however.  The 2005 transcript shows a complete discussion by the Veteran of the basis of his claims, which mirrors his current contentions.   




In order to reopen the claim, the Veteran must provide new and material evidence as to mustard gas exposure specific to his situation.  If the Veteran can provide such evidence or point VA to available sources, other than those already searched, that could provide such evidence, the Board welcomes the Veteran to resubmit his claim.  However, at this time, in the context of a request to reopen a prior denial, without any objective evidence that the Veteran was actually exposed to mustard gas or some other chemical, the dermatologist's opinion has no factual predicate, but relies entirely on the Veteran's history of events.  Unfortunately, at this moment, the Board finds insufficient evidence to reopen the claim based on new and material evidence.  The claim is denied. 

II.  Service Connection for Hearing Loss

The RO reopened the claim for hearing loss in the 2015 Statement of the Case and considered it on the merits.  There is no prejudice, then, in the Board doing so. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  Sensorineural hearing loss is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Pursuant to VA regulations, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  

The Veteran has a current bilateral hearing disability pursuant to VA regulations based on the results of a September 2015 VA examination.  The Veteran has thresholds of 40 or more in frequencies 1000 Hz through 4000 Hz in both ears. The Veteran has speech discrimination scores of 36 percent in each ear demonstrative of bilateral sensorineural hearing loss.  

The Veteran contends that the hearing loss began in service.  The Veteran has asserted that he developed hearing loss from pneumonia he contracted in service in 1951 and 1952.  He feels that his hearing loss is a residual of the treatment with antibiotics for the pneumonia.   Despite the Veteran's medical training as a nurse, the Board finds that the Veteran is not competent to make such an assertion because it is based in speculation and not fact.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  There is no evidence that the Veteran either evaluated his symptoms based on his medical training and/or evaluated any diagnostic results to arrive at such a conclusion.  Accordingly, the Board finds the Veteran's assessment not competent.  Moving beyond the Veteran's statements of etiology, the Board reviewed the objective record to determine the etiology of his hearing loss.  

In service, the Veteran was in the 7th infantry unit.  The Veteran did not serve as an infantryman, but rather as a mail clerk as noted in a June 1949 personnel record.  See December 2004 Veteran Correspondence.  The Veteran has stated that he did not serve in a combat role.  Based on the Veteran's military occupational specialty, it is unlikely that he encountered significant noise exposure.  However, he contends that the hearing loss is somehow related to mustard gas exposure.  As discussed above, there is no objective evidence verifying any such exposure during service.

Regardless, the evidence fails to show that his current bilateral hearing loss was continuous during service and/or within a year after separation.  As noted in the introduction, the Veteran completed an active period of service during reservist duty in July 1951.  A post service audiometry examination conducted in August 1952 at New York University demonstrated the presence of unilateral hearing loss in the right ear with 40 dB at 4000 Hz.  However, the left ear was normal with all dB levels below 26.  An audiological test conducted 25 years later in March 1975 revealed that the Veteran had normal hearing in both ears, as noted in the September 2015 examination.  

Bilateral hearing loss was first shown in December 1993 at a Whittier College Lions Hearing Center screening, nearly 40 years after active service, with puretone thresholds of 65dB at 4000 Hz bilaterally.  Since December 1993, the audiometry evaluations have demonstrated  consistent bilateral hearing loss including a January 1999 Dr. A. F. treatment record notation, a May 2005 Safe America hearing screening and a 2010 Parker Hearing Institute screening.  With a showing of bilateral hearing loss beginning more than a year after service, the Veteran is not entitled to service connection under a presumptive theory of service connection as a chronic disease.  Accordingly, the Board continued its review of the claim for service connection on a direct basis. 

Since all of the evaluations of record discuss only a current hearing disability without a discussion of nexus, VA scheduled the Veteran for the September 2015 VA examination for a nexus opinion.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale provided was that even though right ear hearing loss was shown three years after the Veteran's primary active service, normal hearing was reflected in a later May 1975 medical note.   

Given the fact that the Veteran's sensorineural hearing loss was not shown in service; there were no chronic symptoms of hearing loss disability in service or within a year after service; sensorineural hearing loss was first diagnosed decades after service; and a medical professional has expressly negated a relationship between such sensorineural hearing loss and any in-service occurrence, the Board denies service connection at this time.  If the Veteran locates new and material evidence that would help substantiate nexus, he should feel free to submit such evidence or notify VA as to where it may be procured. 

III.  VA's Duties to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) were met. Out of courtesy to the Veteran, VA construed the Veteran's request for a status update as a new claim. In June 2013, VA sent the Veteran a letter prior to the adjudication of the claim advising him of what is required to substantiate his service connection claims and VA's respective duties for obtaining evidence as well as information pertaining to the reopening of claims based on new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, notification requirements of the VCAA have been satisfied.

VA also has met the duty to assist the Veteran with the development of facts pertinent to the appeal. The RO obtained the Veteran's service personnel records, and post service treatment records. The Veteran has been notified that his service treatment records are fire-related.  Accordingly, they are unavailable. When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70   (2005); Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran argues VA incorrectly attempted to verify his mustard gas exposure by asking the U.S. Army Chemical and Biological Defense Command at Aberdeen Proving Ground, Maryland, whether "mustard gas" testing had been done, as opposed to "nerve gas" testing, which, he says then used mustard gas instead.  However, review of the 1994 request shows VA identified the testing as "gas mask testing" without limiting it to mustard gas testing only, and VA even enclosed a statement from the Veteran himself describing the circumstances of the testing.  The response was negative as to "training of the nature described" - that response arguably encompasses the Veteran's allegations, in their totality, especially since his statements were sent to that agency.  Therefore, VA did not limit the request for verification of exposure, but left it general in nature, and with such a clear response, no further attempts are warranted. 

VA also provided the Veteran an examination of his hearing loss in September 2015.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2015 opinion reflects that all relevant records were reviewed and the questions posed were answered. 

The Board notes that with regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection, there is no duty to provide an examination prior to reopening the claim. 38 C.F.R. 
§ 3.159(c)(4)(iii).  Hence, there was no duty to provide a VA examination pertaining to the issues of sleep apnea, a lung disorder, or a skin condition.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments. For these reasons, it is has not been prejudicial to the Veteran for the Board to proceed to decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met.


ORDER

New and material evidence to reopen a claim for service connection for bilateral hearing loss has been received; the appeal is granted to that extend.  Service connection is denied.   
 
New and material evidence to reopen a claim for service connection for sleep apnea has not been received.  The appeal is denied. 

New and material evidence to reopen a claim for service connection for a lung disorder has not been received.  The appeal is denied. 

New and material evidence to reopen a claim for service connection for skin disorder has not been received.  The appeal is denied.






______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


